EXHIBIT IN THE UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA MIAMI DIVISION In re: AMERICA CAPITAL CORPORATION, Debtor. Chapter 11 Case No. 06-12645-BKC-AJC FIRST AMENDED DISCLOSURE STATEMENT FOR DEBTOR’S FIRST AMENDED PLAN OF LIQUIDATION BILZIN SUMBERG BAENA PRICE & AXELROD LLP Attorneys for Debtor-in-Possession 200 S. Biscayne Boulevard, Suite 2500 Miami, Florida 33131-5340 Telephone:(305) 374-7580 Facsimile:(305) 351-2242 Mindy A. Mora Florida Bar No. 678910 Nicole Testa Mehdipour Florida Bar No. 177271 Dated:December 12, 2008 Miami, Florida 1 I. Introduction 6 A. General 6 B. Disclosure Statement Overview 7 C. Holders of Claims and Equity Interests Entitled to Vote 8 D. Voting Procedures 8 E. Vote Required for Acceptance; Best Interests; Binding Effect 10 F. Confirmation Hearing 10 G. Effective Date 10 II. OVERVIEW OF DISTRIBUTIONS UNDER THE PLAN 11 III. GENERAL INFORMATION 12 A. Description and History of the Debtor 12 1. Organizational Structure and Background of the Debtor 12 2. Overview of the Debtor’s Business and History 12 3. The Merger 13 4. The Enactment of FIRREA and Its Adverse Impact on TSB, TFC and AMCAP 14 B. Litigation 15 1. The Government Litigation 15 2. The RTC Settlement 17 3. The Riddle Litigation 18 4. Reliance Insurance Claims and Reliance Fee Advance 19 5. Security Agreement and Assignment and UCC 20 6. The Marlin Litigation 21 7. The Alliance Potential Litigation 21 C. Officers and Directors 21 2 D. AMCAP Notes 22 E. Assets 23 IV. EVENTS DURING THE CHAPTER 11 CASES 23 A. Judge Assignment and Recusal 23 B. Abatement of Cases 23 C. Stay Relief Motion 24 D. Adversary Complaint Filed against SunTrust 24 E. SubCon Motion 25 F. Trustee Motion 25 G. Mediation with Honorable Herb Stettin 26 H. Settlement with AMCAP, TFC, and SunTrust 26 I. Employment of Cooper & Kirk 27 J. Payment of the Government Judgment 28 K. Marlin Adversary Proceedings 29 V. THE PLAN OF LIQUIDATION 30 A. Classification and Treatment of Claims Against The Debtor 30 1. Unclassified Claims 30 B. Treatment of Classified Claims and Equity Interests 34 C. Provisions Regarding Voting and Distributions Under the Plan and Treatment of Disputed, Contingent and Unliquidated Claims and Interests 36 VI. CERTAIN RISK FACTORS TO BE CONSIDERED 43 A. Risk that Distributions Will be Less than Estimated by the Debtor 43 VII. CONFIRMATION OF THE PLAN 43 A. The Confirmation Hearing 43 B. Requirements for Confirmation of the Plan 44 1. Unfair Discrimination and Fair and Equitable Tests 44 2. Feasibility 44 3. Best Interests Test 45 VIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN 46 A. Liquidation Under Chapter 7 46 B. Dismissal 46 IX. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN 46 A. Introduction 46 B. Consequences to the Debtor 47 1. Net Operating Losses 47 3 2. Cancellation of Debt 47 3. Alternative Minimum Tax 48 4. Prompt Determination 49 C. Consequences to AMCAP Noteholders and Equity Interest Holders 49 1. Consequences to Equity Interest Holders 49 2. Distributions in Discharge of Accrued but Unpaid Interest 49 3. Character of Gain or Loss 50 4. Limitation on Use of Capital Losses 50 5. Information Reporting and Withholding 50 X. CONCLUSIONS AND RECOMMENDATIONS 50 DISCLAIMER: THE INFORMATION CONTAINED IN THIS FIRST AMENDED DISCLOSURE STATEMENT (THE “DISCLOSURE STATEMENT”) AND APPENDICES HERETO RELATES TO THE DEBTOR’S PLAN OF LIQUIDATION (AS IT MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED) AND ARE INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES OF THE PLAN AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON SUCH PLAN.NO PERSON MAY GIVE ANY INFORMATION OR MAKE ANY REPRESENTATIONS, OTHER THAN THE INFORMATION AND REPRESENTATIONS CONTAINED IN THIS DISCLOSURE STATEMENT, REGARDING THE PLAN OR THE SOLICITATION OF ACCEPTANCES OF THE PLAN. ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND THE PLAN IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.SUMMARIES OF THE PLAN AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN, OTHER EXHIBITS ANNEXED OR REFERRED TO IN THE PLAN AND THIS DISCLOSURE STATEMENT. THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH 11 U.S.C. § 1125 AND
